DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 7 and 8, filed 7/26/2022, with respect to the specification objection have been fully considered and are persuasive.  The objection of the specification has been withdrawn.  Based on the claim amendments, the 112(f) interpretation of the claims has been withdrawn. 
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  In the remarks, the arguments state that the previously applied references do not disclose “an outer peripheral surface which is on an opposite side of the inner peripheral surface and the entire outer peripheral surface having a friction coefficient smaller than a friction coefficient of the entire inner peripheral surface”.  The newly applied reference of Mol cures the deficiencies of the previously applied references and a brief explanation of the combination is disclosed below.
Regarding the Mol reference, Mol teaches having an outer surface of a belt that is made of a smooth polyester surface.  The inner surface of the belt is made from a urethane, which is taught in ¶ [11], [32] and [33].  With urethane, or rubber, having a higher coefficient of friction than polyester and the inner part of the belt, as a whole, having a higher coefficient of friction than the outer surface of the belt, the feature of having a coefficient of friction of an inner part of a belt being larger than the coefficient of friction of an outer part of a belt is performed.  Thus, this newly applied reference combined with the previously applied references performs the feature of the claims. 
Therefore, based on the above, the features of the claims are disclosed below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 5, 7, 8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada ‘542 (USP 5419542) in view of Nakaie (US Pub 2013/0258420) and Mol (US Pub 2005/0082147).

Re claim 1: Yamada ‘715 teaches a recording material transporting device comprising: 
a transport belt having an endless shape and having an inner peripheral surface and an outer peripheral surface which is on an opposite side of the inner peripheral surface and having a friction coefficient smaller than a friction coefficient of the inner peripheral surface (e.g. the gripper section of the feed belt (311B) on the inner portion of the belt has a higher coefficient of friction than other surfaces of the belt, such as the smooth surface of the belt on the outer portion.  The outer portion of the belt has a smooth or low coefficient of friction, which is taught in col. 9, ll. 27-56 and col. 35, ll. 43-col. 36, ll. 15.), 

    PNG
    media_image1.png
    565
    340
    media_image1.png
    Greyscale

(12) FIG. 4 is a perspective view of the feed belt 311. One end portion of the feed belt 311 is joined by a joint section 311A so that the feed belt 311 is formed into a loop, and the other end portion of the feed belt 311 is extended outside of the joint section 311A so that the extended portion is formed into a protruding gripper section 311B. The feed belt 311 is a cloth belt coated with resin, or a belt made of a polyethylene terephthalate (PET) film. The inner surface of the gripper section 311B of the feed belt 311 and a portion of the outer surface of the feed belt 311 (a portion between "A" and "B" illustrated in FIG. 4) are made rough so that the friction coefficients of the rough surfaces are higher than those of other surfaces, and the friction coefficient of other portion of the outer surface (a portion between "B" and "C" in FIG. 4) is low so that the surface is slippery. In this case, a portion of the feed belt 311A between "A" and "B" may be partially made to be a rough surface. For example, a portion of the outer surface of the feed belt 311 (a portion between "A" and "B") may be partially made to a rough surface composed of a plurality of small protrusions 311E, and further the surfaces of the small protrusions 311E may be made rough so that the friction coefficient is high. In this case, numeral 311C is a hole used for detection. When a reflection type sensor S13 for home position detection detects the hole 311C, the home position of the feed belt 311 can be detected, and the stop position of the gripper section 311B of the feed belt 311 can be controlled in accordance with the result of detection.

(173) FIG. 21 is a perspective view showing the primary portion of the document stack section 310. FIG. 22 is a perspective view of the feed belt 311. FIG. 23(A) is a sectional view of the feed belt 311. FIG. 23(B) is a partially enlarged sectional view of the feed belt 311. The feed belt 311 is a rotatable wide endless belt, and conveys documents D. The feed belt 311 is trained about a drive roller 312A and an idle roller 312B. One end portion of the feed belt 311 is connected at a joint portion 311A, so that it forms a loop. The other end portion of the feed belt 311 forms a gripper section 311B extending outside from the joint portion 311A. The feed belt 311 is made of a cloth belt coated with resin. Alternatively, the feed belt 311 is made of a film of polyethylene terephthalate (PET). An inside surface of the gripper section 311B of the feed belt 311, and the inner circumferential surface of the feed belt 311 are made rough. Therefore, the fore end of a document can be effectively held by the frictional force of the rough surface, and also the slippage of the drive roller 312A can be effectively prevented. In a region between A and B on the outer surface of the feed belt 311 shown in FIG. 23(A), a plurality of stripe-shaped protrusions 311E are provided, wherein the protrusions 311E is a little protruded from the feed belt surface. The surfaces of the protrusions 311E are rough so that the friction coefficient is high. It is preferable that other portions on the belt surface are smooth. In the example shown in the drawing, two stripe-shaped protrusions are formed in the document conveyance direction in parallel with each other, however, not less than three protrusions may be provided. The protrusions 311E may be provided in the following manner: a plurality of chloroprene rubber sheets having a high friction coefficient may be adhered or melted on the surface of the feed belt 311 between A and B in FIG. 23(A). In this case, the rubber sheets are disposed in parallel. Alternatively, protrusions 311E of the same configuration having a high friction coefficient may be formed integrally with the feed belt 311 at the same positions as described before.

and 
a driving roller that rotates while being in contact with the inner peripheral surface of the transport belt and that rotatably drives the transport belt (e.g. the drive roller (312a) in contact with the feed belt is rotated by the paper discharge motor to move a feed belt, which is taught in col. 9, ll. 22-26, 57-64, col. 13, ll. 59-col. 14, ll. 4 and col. 15, ll. 63-68.).  

(11) FIG. 3 is a perspective view of the primary portion of the document stack section 310. Document D is loaded and supported by the feed belt 311 that is a rotatable wide endless belt and wound around the drive roller 312A and the idle roller 312B.

(13) As shown in FIG. 3, an electromagnetic brake BRK2 and an electromagnetic clutch CL4, which are connected with a paper discharging drive motor M3, are provided at the end of the rotational shaft of the drive roller 312A. A fixed plate 313 is secured inside the feed belt 311 between the drive roller 312A and the idle roller 312B. Due to the fixed plate 313, document stack D on the feed belt 311 can be supported on a plane.

(36) The document D held by the feed belt 311 is conveyed in the following manner. When the conveyance direction of the gripper section 311B of the feed belt 311 is changed downward when the feed belt 311 rotates along the idle roller 312B, the document D separates from the gripper section 311B and slides on the movable pushing plate 317 located a little lower than the upper surface of the feed belt 311. Then the document D collides with the document leading end stopper 318, and the document D is stopped. Accordingly, when the overall circumferential length of the feed belt 311 is set to be longer than the maximum length of the document D to be conveyed in the forward direction, the document returning operation can be smoothly performed.


(50) (1A) A main switch of the copier body 100 is turned on, and then the pushing motor M1 is reversed and the deviation correction motor M4 is normally rotated. At the same time, the paper discharge motor M3 and the bottom-return clutch CL4 are turned on, so that the drive roller 312A is rotated.

However, Yamada fails to specifically teach the features of the transport belt transporting a recording material by using the outer peripheral surface toward a image sensor that reads an image.	However, this is well known in the art as evidenced by Nakaie.  Similar to the primary reference, Nakaie ‘420 discloses feeding a sheet for scanning by a belt (same field of endeavor or reasonably pertinent to the problem).    
Nakaie teaches the transport belt transporting a recording material by using the outer peripheral surface toward a image sensor that reads an image (e.g. the invention discloses a MFP that contains several transport belts that are used to transport a sheet toward a reader for scanning, such as transport belts HB and Hd.  This is taught in ¶ [48], [49], [77], [80] and [81].).

[0048] Multiple transport belts HB that support each recording sheet S on the surfaces thereof so as to transport the recording sheet S downstream are arranged at the downstream side of the transport belt T2e in the transport direction of the recording sheet S.

[0049] A fixing device F is disposed at the downstream side of the transport belts HB in the transport direction of the recording sheet S.

[0077] After the image is transferred onto the recording sheet S by the second-transfer unit T2, the transport belts T2e and HB transport the recording sheet S downstream while supporting the recording sheet S on the surfaces thereof.

[0080] The decurler Hd applies pressure to the recording sheet S having passed through the cooling device Co so as to decurl the recording sheet S, that is, to remove bending therefrom.

[0081] The image reading device Sc reads the image from the surface of the recording sheet S having passed through the decurler Hd.

Therefore, in view of Nakaie, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of the transport belt transporting a recording material by using the outer peripheral surface toward a image sensor that reads an image, incorporated in the device of Yamada, in order to transport sheets on a path to a scanner, which allows for detection of discoloration or an image defect to improve the image quality (as stated in Nakaie ¶ [93]).  
However, the combination above fails to specifically teach the features of the entire outer peripheral surface having a friction coefficient smaller than a friction coefficient of the entire inner peripheral surface.
However, this is well known in the art as evidenced by Mol.  Similar to the primary reference, Mol discloses an endless belt that is used to convey items (same field of endeavor or reasonably pertinent to the problem).    
Mol teaches the entire outer peripheral surface having a friction coefficient smaller than a friction coefficient of the entire inner peripheral surface (e.g. the invention disclose a conveyor that has a smooth surface made of polyester and an inner surface with teeth that are made of urethane, which is taught by ¶ [11], [32] and [33].  The polyester has a lower coefficient of friction than the urethane inner surface material.).

[0011] Typically, each sheave is 11-15 percent wider than a corresponding tooth. Preferably, the belt is formed of a thermoplastic material and the teeth are formed integrally with the belt. Also, the teeth can be formed of urethane while the rest of the belt can be formed of copolyester. The outer surface will preferably be substantially free of discontinuities.

[0032] Another method of manufacturing the belt is to start with a homogeneous belt approximately 3-4 mm in thickness, and injection mold teeth at an appropriate belt pitch onto one surface of the belt. In this method, the teeth can be different material. For example, the belt can be formed of polyester such as COPE, with the teeth being formed of a urethane.
[0033] Another method of manufacturing the belt is to start with a homogeneous belt approximately 3-4 mm in thickness, and friction mold teeth at an appropriate belt pitch onto one surface of the belt. In this method, the teeth can be different material. For example, the belt can be formed of polyester such as COPE, with the teeth being formed of a urethane. It has been found that applying a 160 Hz orbital motion of a polyester tooth on a polyester belt for three seconds creates enough softening for the tooth to bond to the belt.
Therefore, in view of Mol, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of the entire outer peripheral surface having a friction coefficient smaller than a friction coefficient of the entire inner peripheral surface, incorporated in the device of Yamada, as modified by Nakaie, in order to provide material on the belt inner surface used to drive the belt, which aids in preventing belt failure and does not require greater belt tension (as stated in Mol ¶ [09]).  


Re claim 4: The teachings of Yamada ‘542 in view of Nakaie and Mol are applied to independent claim 1 above.Yamada teaches the recording material transporting device according to Claim 1, further comprising: a driven roller that is in contact with the inner peripheral surface of the transport belt and that is rotated as the transport belt is rotatably driven by the driving roller (e.g. the idle roller (312B) is considered as the driven roller that is contact with the transport belt.  The idle roller (312B) is driven when the drive roller (312A) is driven to move the belt, which is taught in col. 13, ll. 5-12 and ll. 59-col. 14, ll. 4.), 

(30) A feed section 320 is provided above the movable pushing plate 317. The feed section 320 includes a delivery roller 321, drive roller 323, idle roller 322, feed belt 324 provided around both rollers, and reverse roller 325 for preventing double feeding, wherein the reverse roller 325 is located below the feed belt 324. The drive force of the drive motor M2 is transmitted to the drive roller 322 through the electromagnetic clutch CL1.

(36) The document D held by the feed belt 311 is conveyed in the following manner. When the conveyance direction of the gripper section 311B of the feed belt 311 is changed downward when the feed belt 311 rotates along the idle roller 312B, the document D separates from the gripper section 311B and slides on the movable pushing plate 317 located a little lower than the upper surface of the feed belt 311. Then the document D collides with the document leading end stopper 318, and the document D is stopped. Accordingly, when the overall circumferential length of the feed belt 311 is set to be longer than the maximum length of the document D to be conveyed in the forward direction, the document returning operation can be smoothly performed.

wherein the driving roller is in contact with the inner peripheral surface of the transport belt at a position downstream of the driven roller in a recording material transport direction (e.g. the idle roller is in contact with the inner peripheral surface of the transport belt at a downstream position from the driver roller, which is taught in col. 13, ll. 5-12 and ll. 59-col. 14, ll. 4 above.  The sheets are transported toward the idle roller from the driver roller area, which is seen in figure 2.).  


    PNG
    media_image2.png
    689
    318
    media_image2.png
    Greyscale


Re claim 5: The teachings of Yamada ‘542 in view of Nakaie and Mol are applied to independent claim 1 above.
Yamada teaches the recording material transporting device according to Claim 1, further comprising: a transport roller that is disposed upstream of the transport belt in a recording material transport direction and that transports a recording material toward the transport belt (e.g. the paper discharge rollers (355) are along a path (356B) that is upstream from the transport belt in order to convey a sheet from the paper discharge rollers onto the transport belt, which is taught in col. 14, ll. 35-48 and col. 15, ll. 13-19.).  

(40) The paper discharge and reversal section 350 includes paper discharge rollers 351, 352, changeover claws 353, 357, reversal conveyance roller 354, circulation paper discharge roller 355, and guide plates 356A, 356B, 356C. The paper discharge rollers 351, 352, paper reversal discharge roller 354 and circulation paper discharge roller 355 are driven by the paper discharge motor M3. The paper discharge roller 353 and the circulation paper discharge roller 355 are normally driven by the paper discharge motor M3, and the reversal conveyance rollers 351, 354 are driven normally and reversely. The changeover claw 353 is driven by the changeover solenoid SL1. The changeover claw 357 is driven by the changeover solenoid SL2.

(43) In the reversal circulation mode (R-RDH) of two-sided documents, the changeover claws 357 is changed over downward, and the document D conveyed into the reversal paper discharge passage 364 passes through the reversal paper discharge roller 354, guide plate 356C, 356B and circulation paper discharge roller 355, and is returned to the document stack section 310.

Re claim 7: The teachings of Yamada ‘542 in view of Nakaie and Mol are applied to dependent claim 5 above.
Yamada ‘542 teaches the recording material transporting device according to Claim 5, further comprising: 
another transport roller that is disposed downstream of the transport belt in the recording material transport direction and that further transports a recording material transported by the transport belt (e.g. the feed section (320) is another transport portion that is downstream from the transfer belt (311) that is used to further transport a sheet that has been transported to the area of the transport belt (311).  This is taught in col. 30, ll. 7-27.), 

(82) (2N) After a predetermined period time has passed from the completion of counting of the encoder plate RE (.phi.2), the drive motor M2 and the delivery clutch CL1 are turned on, and the delivery roller 321 and the feed belt 324 are rotated at low speed. Therefore, the document D2 is fed at low speed, and in the same manner as the document D1, the document D2 collides with the first intermediate conveyance rollers (registration rollers) 331 to form a loop, and then the conveyance of the document D2 is stopped. (Refer to FIG. 12C.)

wherein the transport roller has a transport roller that is rotatably driven to transport a recording material toward the transport belt, a counter roller facing the transport roller with a recording material therebetween (e.g. the transport portion has a roller that rotates and conveys a document toward the transport belt.  The transport roller that discharges a sheet has a roller underneath the transport roller that sends the document to the transport belt, which is taught in col. 14, ll. 35-48 and col. 15, ll. 13-19 above.), and 
a drive controller that releases drive of the transport roller when a recording material is transported by the transport roller and the other transport roller (e.g. the drive controller used to drive the transport roller to discharge a sheet onto the transport portion stops the discharge roller when the sheet needs to be transported by the transport belt and has already been transferred to the discharge rollers.  This is explained in col. 16, ll. 31-50 and col. 25, ll. 53-65.).  

(56) In the case where the sensor S15 is turned off when the main switch has been turned on, the deviation correction motor M4 is rotated, so that the deviation correction roller 355 is moved to a side opposite to the viewer's side, and when the sensor S15 is turned on, the motor M4 is stopped. The motor M4 is a step motor, and after it has been stopped, a predetermined voltage is impressed upon the motor, so that the motor is set in a holding condition. In the case where the sensor S15 is turned on, the motor M4 is reversed, so that the roller 355 is moved to the viewer's side and the sensor S15 is once turned off. After that, the motor M4 is normally rotated again, and when the sensor S15 is turned on, the motor M4 is stopped and held. When the above operations are performed, the roller 355 can be always accurately stopped at a predetermined position irrespective of the play in the units from the motor M4 to the roller 355. Usually, an adjustment operation is conducted so that this predetermined position can be located almost in the middle of a capable range of the roller 355.

(117) Before the gripper section 311B arrives at the curved portion of the feed belt 311, the leading end of the document D1 is completely disengaged from the gripper section 311B. Consequently, instead of using the speed difference (V1-V2), the following operation may be carried out: The feed belt 311 is rotated at the same speed as that of the circulation paper discharging roller 355. Before the gripper section 311B reaches the curved portion of the feed belt 311, the rotational speed of the circulation paper discharging roller 355 is temporarily reduced or stopped so that the leading end of the document D1 can be disengaged from the gripper section 311B.

Re claim 8: The teachings of Yamada ‘542 in view of Nakaie and Mol are applied to dependent claim 5 above.
Yamada ‘542 teaches the recording material transporting device according to Claim 5, further comprising: 
another transport roller that is disposed downstream of the transport belt in the recording material transport direction and that further transports a recording material transported by the transport belt (e.g. the feed section (320) is another transport portion that is downstream from the transfer belt (311) that is used to further transport a sheet that has been transported to the area of the transport belt (311).  This is taught in col. 30, ll. 7-27 above.), 
wherein the other transport roller has another transport roller that is rotatably driven to transport a recording material, another counter roller facing the other transport roller with a recording material therebetween (e.g. the first intermediate conveyance rollers (331) are used to convey a document down another transport path.  These rollers are downstream from the transport belt, which is taught at col. 18, ll. 67-col. 19, ll. 15.  These rollers feed a sheet that this therebetween downstream.), and 

(76) (2J) When a predetermined period of time has passed after the start of detection of the detection hole 311C of the feed belt 311, wherein the passage of time is measured by the timer T3, the drive motor M2 is driven again. At this time, the drive motor M2 is driven at high speed, and the registration clutch CL2 and the conveyance clutch CL3 are turned on concurrently when the delivery clutch CL1 is turned on, so that the document D1 is conveyed downstream. When the leading end of the document D1 crosses the passage detection sensor S6, the delivery clutch CL1 driving the drive roller 323 is turned off, and the feed belt 324 is idly rotated until the trailing end of the document D1 passes through the sensor S6 and then the feed belt 324 is stopped. However, the document D1 is successively conveyed by the first intermediate conveyance rollers 331 that are driven by the drive motor Mi.

another drive controller that releases drive of the other transport roller when a recording material is transported by the transport roller and the other transport roller (e.g. once a document is conveyed to an exposure section of the scanner, the first intermediate conveyance rollers are stopped since the registration clutch CL2 is turned off, which is taught in col. 20, ll. 14-42.).  

(82) (2N) After a predetermined period time has passed from the completion of counting of the encoder plate RE (.phi.2), the drive motor M2 and the delivery clutch CL1 are turned on, and the delivery roller 321 and the feed belt 324 are rotated at low speed. Therefore, the document D2 is fed at low speed, and in the same manner as the document D1, the document D2 collides with the first intermediate conveyance rollers (registration rollers) 331 to form a loop, and then the conveyance of the document D2 is stopped. (Refer to FIG. 12C.)

(83) (2O) Then, after a predetermined period of time has passed, the drive motor M2, delivery clutch CL1, registration clutch CL2 and conveyance clutch CL4 are turned on, and the conveyance brake BRK1 is turned off, so that the documents D1 and D2 are conveyed at high speed. At a point of time when the document D1 reaches a predetermined exposure position on the platen glass 111, the drive motor M2 is turned off. Further, when the conveyance clutch CL3 and the registration clutch CL2 are turned off and the conveyance brake BRK1 is turned on, the document D1 is stopped at the exposure position, and at the same time the document D2 is stopped at a predetermined waiting position on the platen glass 111 (shown in FIG. 12D). That is, in this example, a document stopper is not used, and an amount of movement of the document D is controlled when the pulse number of the rotary encoder RE is counted on the basis of the registration sensor S7, and the document D is conveyed to the reading position.


Re claim 12. Yamada ‘542 teaches an image reading apparatus comprising: 
an image sensor that reads an image formed on a recording material (e.g. the scanner reads an image on a platen, which is taught in col. 14, ll. 57-60.); 

(54) After the document d has been placed on the platen glass 111, it is exposed by the scanning exposure section 110 in the copier body 100, and the document image is formed on a recording body.

a transport belt having an endless shape and having an inner peripheral surface and an outer peripheral surface which is on an opposite side of the inner peripheral surface and having a friction coefficient smaller than a friction coefficient of the inner peripheral surface (e.g. the gripper section of the feed belt (311B) on the inner portion of the belt has a higher coefficient of friction than other surfaces of the belt, such as the smooth surface of the belt on the outer portion.  The outer portion of the belt has a smooth or low coefficient of friction, which is taught in col. 9, ll. 27-56 and col. 35, ll. 43-col. 36, ll. 15 above.), and 
a driving roller that rotates while being in contact with the inner peripheral surface of the transport belt and that rotatably drives the transport belt (e.g. the drive roller (312a) in contact with the feed belt is rotated by the paper discharge motor to move a feed belt, which is taught in col. 9, ll. 22-26, 57-64, col. 13, ll. 59-col. 14, ll. 4 and col. 15, ll. 63-68 above.).  
	However, Yamada ‘542 fails to specifically teach the features of the transport belt transporting a recording material by using the outer peripheral surface toward the image sensor.
However, this is well known in the art as evidenced by Nakaie.  Similar to the primary reference, Nakaie ‘420 discloses feeding a sheet for scanning by a belt (same field of endeavor or reasonably pertinent to the problem).    
Nakaie teaches the transport belt transporting a recording material by using the outer peripheral surface toward the image sensor (e.g. the invention discloses a MFP that contains several transport belts that are used to transport a sheet toward a reader for scanning, such as transport belts HB and Hd.  This is taught in ¶ [48], [49], [77], [80] and [81] above.).

Therefore, in view of Nakaie, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of the transport belt transporting a recording material by using the outer peripheral surface toward the image sensor, incorporated in the device of Yamada, in order to transport sheets on a path to a scanner, which allows for detection of discoloration or an image defect to improve the image quality (as stated in Nakaie ¶ [93]).

However, the combination above fails to specifically teach the features of the entire outer peripheral surface having a friction coefficient smaller than a friction coefficient of the entire inner peripheral surface.
However, this is well known in the art as evidenced by Mol.  Similar to the primary reference, Mol discloses an endless belt that is used to convey items (same field of endeavor or reasonably pertinent to the problem).    
Mol teaches the entire outer peripheral surface having a friction coefficient smaller than a friction coefficient of the entire inner peripheral surface (e.g. the invention disclose a conveyor that has a smooth surface made of polyester and an inner surface with teeth that are made of urethane, which is taught by ¶ [11], [32] and [33] above.  The polyester has a lower coefficient of friction than the urethane inner surface material.).

Therefore, in view of Mol, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of the entire outer peripheral surface having a friction coefficient smaller than a friction coefficient of the entire inner peripheral surface, incorporated in the device of Yamada, as modified by Nakaie, in order to provide material on the belt inner surface used to drive the belt, which aids in preventing belt failure and does not require greater belt tension (as stated in Mol ¶ [09]).  

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada ‘542, as modified by Nakaie and Mol, as applied to claim 1 above, and further in view of Funayanagi (JP Pub 2013-082505 (Pub date: 5-9-2013)).

Re claim 2: The teachings of Yamada ‘542 in view of Nakaie and Mol are applied to independent claim 1 above. 
However, Yamada fails to specifically teach the features of the recording material transporting device according to Claim 1, wherein the outer peripheral surface of the transport belt faces the image sensor with a gap therebetween, the recording material transporting device further comprising: 
a fan that generates airflow flowing from an outer periphery of the transport belt toward an inner periphery of the transport belt to bring a recording medium into close contact with the outer peripheral surface of the transport belt facing the image sensor.  
However, this is well known in the art as evidenced by Nakaie.  Similar to the primary reference, Nakaie ‘420 discloses feeding a sheet for scanning by a belt (same field of endeavor or reasonably pertinent to the problem).    
Nakaie teaches wherein the outer peripheral surface of the transport belt faces the image sensor with a gap therebetween (e.g. the outer peripheral surface of the transport belt faces the reader with a slight gap therebetween, which is shown in figure 21 and taught in ¶ [90], [91], [182] and [183].).

[0090] Referring to FIGS. 3A to 5, the radiating-system accommodation section 4 is provided with an opening 11 located above the read position 6 and extending in the front-rear direction. The opening 11 supports a transparent window member 12 that is capable of transmitting therethrough reflection light from the recording sheet S.

[0091] In the optical-system accommodation section 3, a first plate-shaped mirror 13 as an example of a first optical member that extends in the front-rear direction and reflects the light from the read position 6 rightward is supported above the window member 12. A second plate-shaped mirror 14 as an example of a second optical member that extends in the front-rear direction and reflects the light from the first mirror 13 upward is supported at the right side of the first mirror 13. A third plate-shaped mirror 15 as an example of a third optical member that extends in the front-rear direction and reflects the light from the second mirror 14 leftward is supported above the second mirror 14. The mirrors 13, 14, and 15 constitute an optical system 13+14+15 according to the first exemplary embodiment.


    PNG
    media_image3.png
    189
    567
    media_image3.png
    Greyscale

[0182] Referring to FIG. 21, similar to the first exemplary embodiment, a pair of lamps 7' as an example of light source units according to the second exemplary embodiment are disposed in a symmetric arrangement at the upstream side and the downstream side in the transport direction of the recording sheet S. The following description will only be directed to the lamp 7' at the downstream side, and a description of the lamp 7' at the upstream side will be omitted.

[0183] Referring to FIGS. 21 to 23, the lamp 7' according to the second exemplary embodiment is similar to that in the first exemplary embodiment except for having a light guide 71' that is different from that in the first exemplary embodiment.

Therefore, in view of Nakaie, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the outer peripheral surface of the transport belt faces the image sensor with a gap therebetween, incorporated in the device of Yamada, in order to transport sheets on a path to a scanner, which allows for detection of discoloration or an image defect to improve the image quality (as stated in Nakaie ¶ [93]).  
However, the combination above fails to specifically teach the recording material transporting device further comprising: 
a fan that generates airflow flowing from an outer periphery of the transport belt toward an inner periphery of the transport belt to bring a recording medium into close contact with the outer peripheral surface of the transport belt facing the image sensor.
However, this is well known in the art as evidenced by Funayanagi.  Similar to the primary reference, Funayanagi discloses conveying a sheet and forming an image on a sheet (same field of endeavor or reasonably pertinent to the problem).    
Funayanagi teaches the recording material transporting device further comprising: 
a fan that generates airflow flowing from an outer periphery of the transport belt toward an inner periphery of the transport belt to bring a recording medium into close contact with the outer peripheral surface of the transport belt facing the image sensor (e.g. the invention discloses suction ports that are used to suck air from the outer part of the belt to the inner part of the belt.  This pulls the sheet onto the belt to ensure the page is flat on the belt, which is taught in ¶ [36]-[38] and [45].  Incorporating this function into the combination of Yamada in view of Nakaie would perform the feature of pulling a sheet closer to the transport belt while the sheet is being fed and scanned by a scanner.).

[0036] Further, as shown in FIG. 4, in the conventional sheet conveying device 40, even after the leading end portion of the recording sheet 34 is introduced into the cooling unit 41 located downstream along the sheet conveying direction, the trailing end portion of the recording sheet 34 remains sucked. Therefore, the rear end 34 a of the recording sheet 34 is strongly pressed against the rear end 61 a of the 2 conveying guide 61 by the suction force of the sheet conveying device 40, and thus, the coating layer provided on the surface of the 2 conveying guide 61 is worn out with time, and the glass fiber or the like to be the substrate is exposed. At the time of double-sided image formation, it ground by the back end 61a of the conveyance guide 61 which the toner image immediately after fixing which is placed at the back surface of the record paper 34 damaged, and there was a possibility that an image defect might occur to the toner image of the back surface of the record paper 34.[0037] In view of this, as shown in FIG. 1, the sheet conveying device 40 of this embodiment employs a special structure as a flow passage forming member which forms a suction passage for sucking a recording sheet 34 by a conveying belt. It is configured to suppress occurrence of floating or the like at the leading end of the recording paper 34 and to suppress occurrence of an image defect on a toner image on the rear surface of the recording paper 34.[0038] As shown in FIG. 5, the sheet conveying device 40 includes a plurality of (3 in the illustrated example) second to 3 conveying belt 401,402,403 as an endless belt member for conveying the recording paper 34 while sucking the recording paper 1. The image forming apparatus employs a system in which a recording sheet 24 is conveyed by a so-called "center registration" which is carried on a basis of a center of a direction crossing the conveying direction. The conveying belt is divided into a first and a 2 conveying belts 401 and 403, each of which has a relatively wide width and is located at right and left sides of the conveying direction of the recording sheet 24, and a 1 conveying belt 3, which has a relatively narrow width and is disposed between the 1 and 3 conveying belts 401 and 403. 402. Further, the 1 to 3 conveyor belts are arranged close to each other so that a gap between the conveyor belts is narrow, and the first conveyor belt 401,402,403 and the second conveyor belt tray are disposed in close proximity to each other. It is to be noted that the conveying belt is not limited to the 1 conveying belts of the first to 3 conveying belts, and may be constituted of 1 or 3 conveying belts, or 4 or 2 conveying belts or more conveying. 401,402,403.

[0045] In this embodiment, as shown in FIG. 3, the 1 belt conveying unit 408 is disposed in a state in which the conveying direction of the recording paper 34 conveyed while being sucked by the 2 belt conveying unit 409 is inclined so as to be obliquely lower than the horizontal direction. The recording paper 34 conveyed while being sucked by the 2 belt transport unit 409 is conveyed to the paper introduction position 411 of the cooling unit 41 via a 2 guide member 61 arranged downstream along the paper transport direction.


Therefore, in view of Funayanagi, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of the recording material transporting device further comprising: a fan that generates airflow flowing from an outer periphery of the transport belt toward an inner periphery of the transport belt to bring a recording medium into close contact with the outer peripheral surface of the transport belt facing the image sensor, incorporated in the device of Yamada, as modified by Nakaie, in order to suck a sheet of paper onto a conveying belt, which prevents the floating of a page from the belt when being conveyed (as stated in Funayanagi ¶ [37]).  


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada ‘542, as modified by Nakaie and Mol, as applied to claim 5 above, and further in view of Ohama (US Pub 2004/0178571).

Re claim 6: The teachings of Yamada ‘542 in view of Nakaie and Mol are applied to dependent claim 5 above.Yamada teaches the recording material transporting device according to Claim 5, wherein the transport roller has a transport roller that is rotatably driven to transport a recording material toward the transport belt and a counter roller facing the transport roller with a recording material therebetween (e.g. the transport portion has a roller that rotates and conveys a document toward the transport belt.  The transport roller that discharges a sheet has a roller underneath the transport roller that sends the document to the transport belt, which is taught in col. 14, ll. 35-48 and col. 15, ll. 13-19 above.).
However, Yamada fails to specifically teach the features of wherein the friction coefficient of the outer peripheral surface of the transport belt is smaller than a friction coefficient of the transport roller.  
However, this is well known in the art as evidenced by Ohama.  Similar to the primary reference, Ohama discloses a roller with a coefficient of friction that controls conveying a document (same field of endeavor or reasonably pertinent to the problem).    
Ohama teaches wherein the friction coefficient of the outer peripheral surface of the transport belt is smaller than a friction coefficient of the transport roller (e.g. the drive roller contains a rubber material that contains a high coefficient of friction, which is taught in ¶ [28].  This roller can modify the Yamada discharge roller by having a high coefficient of friction discharge roller that is high in friction than the smooth side of the drive roller.).

[0028] The following will describe the structure of the pair of ejection rollers 19, 20, which are a drive roller 19 and a driven roller 20, that function as a sheet feeder on the ejection side of the feed direction with reference to FIGS. 3, 4, and 5. The drive roller 19 and the driven roller 20 are disposed at a downstream side from the reading point 23a. Both the drive roller 19 and the driven roller 20 comprise a plurality of roller segments. The drive roller 19, disposed on an upper side, is fixed to a drive shaft 29 that is parallel to a direction perpendicular to the sheet feed direction (X-axis direction in FIG. 4). The drive shaft 29 is rotated by a drive motor and a transmission gear (not shown) in sheet feed direction. At least a peripheral layer of the drive roller 19 is made from rubber having a large coefficient of friction with respect to the document P. Pairs of segments of the drive roller 19 and the driven roller 20 are provided in a plurality of places on drive shaft 29 and support shafts 30, respectively (four places, or pairs in the embodiment), and symmetrically on each side of a centerline O of the document P with respect to its width (a sheet dimension in Y-axis direction in FIG. 4).

[0029] On the other hand, at least a peripheral layer of each segment of the driven roller 20 is made from a synthetic material, such as polyacetal, having a lower coefficient of friction with respect to the document P than that of the segments of the drive roller 19.

[0030] To control the sheet feed direction using only the drive roller 19 to prevent sheet skewing, the driven roller 20 preferably has a minimal coefficient of friction. That is, the driven roller 20 must have a coefficient of friction lower than, at least, that of the drive roller 19.

Therefore, in view of Ohama, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the friction coefficient of the outer peripheral surface of the transport belt is smaller than a friction coefficient of the transport roller, incorporated in the device of Yamada, as modified by Nakaie, in order to have a drive roller at an upstream position have a high coefficient of friction, which can aid in preventing sheet skewing (as stated in Ohama ¶ [30]).  


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada ‘542, as modified by Nakaie and Mol, as applied to claim 1 above, and further in view of Yamada ‘896 (USP 5280896) and Wilsher (US Pub 2018/0205845).

Re claim 9: The teachings of Yamada ‘542 in view of Nakaie and Mol are applied to independent claim 1 above.
The recording material transporting device according to Claim 1, further comprising: 
another transport belt having an endless shape and having an inner peripheral surface and an outer peripheral surface (e.g. a feed section (320) is considered as a transport belt that transfers a sheet to a reading area of the MFP, which is taught in col. 13, ll. 5-12 (30) above.), and 
another driving roller that rotates while being in contact with the inner peripheral surface of the other transport belt and that rotatably drives the other transport belt (e.g. the feed belt that is considered as another transport belt is in contact with a driver roller (323) and an idle roller (322) that is driven by the drive roller, which is taught in col. 13, ll. 5-12 (30) above.).  

However, Yamada fails to specifically teach the features of another transport belt having an endless shape and having an inner peripheral surface and an outer peripheral surface having a friction coefficient smaller than a friction coefficient of the inner peripheral surface, 
the other transport belt transporting a recording material by using the outer peripheral surface toward another image sensor that reads an image at a position downstream of the image sensor in a transport direction.
However, an aspect of this is well known in the art as evidenced by Yamada ‘896.  Similar to the primary reference, Yamada ‘896 discloses a plurality of transfer belts and one belt with different friction coefficients (same field of endeavor or reasonably pertinent to the problem).    
Yamada ‘896 teaches another transport belt having an endless shape and having an inner peripheral surface and an outer peripheral surface having a friction coefficient smaller than a friction coefficient of the inner peripheral surface (e.g. the feed belt is a second belt that can hold documents before being taken from the stack.  The feed belt (311) has an inner surface that has a rough or high coefficient of friction while an outer aspect of the belt is of a lower coefficient of friction, which is taught in col. 4, ll. 42-col. 5, ll. 5.  The initial belt assists feeding a sheet to the perforated feed belt, which is taught in col. 5, ll. 16-28.).

(9) FIG. 3 is a perspective view showing the essential portion of the document stacker 310. Numeral 311 is a plurality of rotatable endless feed belts which support document D. The feed belts 311 are wrapped around a drive roller 312, idle roller 313 and idle roller 314. Perforations 311A are provided on both sides of the feed belt 311. When the perforations 311A are engaged with a sprockets 312A provided around the idle roller 312, the feed belt 311 can be driven by the drive roller 312.

(10) FIG. 4 is a side view of the feed belt 311, and FIG. 5 is a perspective view of the feed belt 311. One end portion of the feed belt 311 is connected with the feed belt 311 through a joint 311B so that the feed belt 311 is formed into a loop.

(11) The other end portion of the feed belt 311 is extended outside so that an extended holding portion 311C is formed. The feed belt 311 is made of a cloth belt coated with resin or a polyethylene terephthalate film (PET). The inside surface of the extended holding portion 311C of the feed belt 311, and the surface of the feed belt 311 corresponding to it, are made rough so that the frictional coefficient can become high. Other outside surfaces (the range from A to B in FIG. 4) of the feed belt 311 are made smooth so that the frictional coefficient can become low. In FIG. 5, numerals 311D is a through hole (a detected portion) formed in the feed belt 311, by which a belt position can be detected with belt position detecting sensor PS3, and the start and stop of the feed belt 311 can be controlled. The aforementioned through hole (the detected portion) may be substituted by a mark so that the mark can be detected by a reflection type of sensor.

(13) A perforated feed belt 322 which is rotated being wrapped around a drive roller 321A and an idle roller 321B, is provided at a position close to the tip of the fixed plate 317, wherein the position is located above the fixed plate 317. The feed belt 322 can be oscillated around the drive roller 321A when the idle roller 321B is oscillated. A suction fan 323 is provided inside the feed belt 322, which is oscillated integrally with the feed belt 322, and the uppermost document on the document stack is sucked through the holes formed in the feed belt 322 by the action of the suction fan 323, so that the uppermost document is separated from the stack and fed onto the surface of the feed belt 322.

Therefore, in view of Yamada ‘896, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of another transport belt having an endless shape and having an inner peripheral surface and an outer peripheral surface having a friction coefficient smaller than a friction coefficient of the inner peripheral surface, incorporated in the device of Yamada ‘542, as modified by Nakaie, in order to have a sheet transport belt with differing coefficient of friction, which can be adjusted to handle feeding of various sheet sizes (as stated in Yamada ‘896 col. 3, ll. 7-12).  
However, the combination of the above fails to specifically teach the features of the other transport belt transporting a recording material by using the outer peripheral surface toward another image sensor that reads an image at a position downstream of the image sensor in a transport direction.
However, this is well known in the art as evidenced by Wilsher.  Similar to the primary reference, Wilsher discloses scanning both sides of a sheet (same field of endeavor or reasonably pertinent to the problem).    
Wilsher teaches the other transport belt transporting a recording material by using the outer peripheral surface toward another image sensor that reads an image at a position downstream of the image sensor in a transport direction (e.g. the MFP contains a belt (12) that feeds a sheet to be read by a first scanner (24).  A second belt (102) is used to feed a sheet to a second scanner (42) to read another side of the conveyed sheet, which is taught in ¶ [31]-[33].).

[0031] With reference to FIG. 2, another embodiment of a scanning device 100 is shown. The scanning device can be similarly configured to scanning device 10, except as noted. Similar components are accorded the same numerals and different components new numerals. The scanning device 100 includes a first belt 12 which rotates about belt rollers 14 and 16. Idler rollers 18 and 20 are positioned above and below the belt 12, respectively, to define a nip therebetween. The belt 12 may protrude from the housing 27 to accept documents placed directly on the belt or it may accept documents through an inlet slot 28.

[0032] After the first side of the document has been scanned by the first scan head 24, the document is contacted by a third belt 102 and moved across a second scan platen 40, where the second side of the document is scanned by a second scan head 42. The third belt 102 extends horizontally, across the horizontal gap 55 between the first and second belts 12, 52. This reduces the need to limit the width of the gap 55 between nips less than the minimum length of the documents to be processed, since the third belt 102 helps to transport the document across the platen 68.

[0033] The third belt 102 is free to rotate about fifth and sixth belt rollers 104 and 106. The belt roller 104 replaces the idler roller 22 used in the embodiment of FIG. 1. The third belt 102 may be driven by contact with the second belt 50, or vice versa. Belt roller 104 is positioned directly above and in contact with belt roller 16. This contact allows the first belt 12 to drive the third belt through contact alone. For example, the drive motor 66 drives the first belt 12, which in turn drives the third belt 102, through contact. Similarly, the third belt drives the second belt 50 through contact, obviating the need for a drive belt 68, as shown in FIG. 1. Alternatively or additionally, a drive belt may connect a pair of driven rollers, such as rollers 52, 16. The third belt 102 maintains contact with the upper side of the document and transports it across the second scan platen 40 to be scanned. The third belt 102 may be made from conventional materials such as neoprene rubber or plastic. The color of the materials in the belt 102 may be selected to serve as a backing during the scanning process.

Therefore, in view of Wilsher, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of the other transport belt transporting a recording material by using the outer peripheral surface toward another image sensor that reads an image at a position downstream of the image sensor in a transport direction, incorporated in the device of Yamada ‘542, as modified by Nakaie and Yamada ‘896, in order to have multiple belts used to convey a sheet to scan both sides, which allows for duplex scanning for small rigid or delicate documents that are difficult to process (as stated in Wilsher ¶ [04]).  

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada ‘542, as modified by Nakaie, Mol, Yamada ‘896 and Wilsher, as applied to claim 9 above, and further in view of Romanowski (USP 5370384).

Re claim 10: The teachings of Yamada ‘542 in view of Nakaie, Mol, Yamada ‘896 and Wilsher are applied to dependent claim 9 above.
However, Yamada ‘542 fails to specifically teach the features of the recording material transporting device according to Claim 9, wherein the friction coefficient of the inner peripheral surface of the other transport belt is larger than the friction coefficient of the inner peripheral surface of the transport belt.  
However, this is well known in the art as evidenced by Romanowski.  Similar to the primary reference, Romanowski discloses different areas of a transfer belt with different coefficient of friction (same field of endeavor or reasonably pertinent to the problem).    
Romanowski teaches wherein the friction coefficient of the inner peripheral surface of the other transport belt is larger than the friction coefficient of the inner peripheral surface of the transport belt (e.g. in the primary reference of Yamada in figure 4A, the majority of the inside of the belt appears to be smooth without the small bumps similar to 311B of the inner gripper section.  The secondary reference of Romanowski teaches an inner part of a belt with low friction areas and high friction areas, which is taught in col. 2, ll. 57-col. 3, ll. 10 and col. 6, ll. 10-26.  With this aspect incorporated in a downstream feed belt from the initial belt in Yamada, this would provide a belt with a higher friction area than the main transport belt in order to better engage the rollers with the inner part of the belt.).

(7) A specific feature of the specific embodiment disclosed herein is to provide in a sheet transport path system for transporting reproduction sheets along an elongated sheet transport path provided by at least one elongated moving belt flight of at least one moving belt having an outside belt surface for engaging the sheets and an inside belt surface driven by at least one belt drive roller, and a belt backing system for supporting said inside surface of said belt flight, the improvement comprising a low friction endless band of a defined width centrally of said inside surface of said belt, which low friction band is engaged by said belt backing system, at least one elongated fixed skid plate of a width less than said defined width of said low friction endless band, said skid plate being positioned to slidably engage said low friction band to provide said belt backing system, a nigh friction sheet engaging surface on said outside belt surface for engaging and transporting said reproduction sheets, and high friction areas on said inside belt surface on opposite sides of said low friction endless band engaging said belt drive roller for non-slip driving of said belt.



(5) This low friction belt backing is accomplished here by providing the narrow band 29 extending along the center of the inside 28 of each drive belt 26. This band 29 has a low surface friction coefficient. This narrow central low friction band 29 is the only area of the belts 26 which is engaged and supported by the skid plate 40. A separate band 29 is illustrated, although it could alternatively be integrally bonded or coated to the interior of belt 26. However, the normal high friction is maintained on the rest of the belt 26 surfaces, that is, on both the outer surface 27 and the remainder of the inner surface 28. The high friction on the outer surface 27 of the belts 26 drives the sheets, as before. The high friction areas along the remaining high friction outside edges of the inner surface 28 of the belt 26 enables the engaging belt drive pulleys 24 to still drive the belt.

Therefore, in view of Romanowski, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the friction coefficient of the inner peripheral surface of the other transport belt is larger than the friction coefficient of the inner peripheral surface of the transport belt, incorporated in the device of Yamada ‘542, Nakaie, Yamada ’896 and Wilsher, in order to have a difference in friction on different belts, which enables engagement of belt drive pulleys to drive the belt (as stated in Romanowski col. 6, ll. 10-26).  

Re claim 11: The teachings of Yamada ‘542 in view of Nakaie, Mol, Yamada ‘896, Wilsher and Romanowski are applied to dependent claim 10 above.
However, Yamada ‘542 fails to specifically teach the features of the recording material transporting device according to Claim 10, wherein the transport belt and the other transport belt transport a recording material while being in contact with different sides of the recording material.
However, this is well known in the art as evidenced by Wilsher.  Similar to the primary reference, Wilsher discloses scanning both sides of a sheet (same field of endeavor or reasonably pertinent to the problem).    
Wilsher teaches wherein the transport belt and the other transport belt transport a recording material while being in contact with different sides of the recording material (e.g. the MFP contains a belt (12) that feeds a sheet to be read by a first scanner (24).  A second belt (102) is used to feed a sheet to a second scanner (42) to read another side of the conveyed sheet, which is taught in ¶ [31]-[33].  The sheets is contacted by the separate belts while being fed from one scanner to another.).


    PNG
    media_image4.png
    487
    300
    media_image4.png
    Greyscale

  Therefore, in view of Wilsher, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the transport belt and the other transport belt transport a recording material while being in contact with different sides of the recording material, incorporated in the device of Yamada ‘542, as modified by Nakaie, Yamada ‘896 and Romanowski, in order to have multiple belts used to convey a sheet to scan both sides, which allows for duplex scanning for small rigid or delicate documents that are difficult to process (as stated in Wilsher ¶ [04]).  


Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The underlined portion below was not found in any applied and/or cited prior art.

Re claim 3: The teachings of Yamada ‘542 in view of Nakaie, Mol and Funayanagi are applied to dependent claim 2 above.
The recording material transporting device according to Claim 2, further comprising: 
a transport roller that is disposed upstream of the transport belt in a recording material transport direction and that transports a recording material toward the transport belt, 
wherein a force applied to a recording material due to the friction coefficient of the outer peripheral surface of the transport belt and due to a force generated by the fan to bring the recording material into close contact with the transport belt is smaller than a force of the transport roller to transport the recording material.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Okada discloses suction of a sheet during feeding.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD S DICKERSON whose telephone number is (571)270-1351. The examiner can normally be reached Monday-Friday 10AM-6PM EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHAD DICKERSON/           Primary Examiner, Art Unit 2672